DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 22-28 are pending and under examination.

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement has been considered.  An initialed copy is enclosed.

Claim Objections
Claim 23 is objected to because of the following informalities:  the claim should recite that that BCMA polypeptide “further comprises” an Fc domain to properly limit the BCMA therapeutic because BCMA is not defined in claim 22 as an antibody fragment.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to treating a renal disorder in a mammal comprising administering an effective amount of a B-cell maturation antigen (BCMA) polypeptide of 8-41 amino acids in length and further comprising an Fc domain of an immunoglobulin in dependent claims.  Renal disorders encompass a vast number of diseases having different etiologies, not related to immunoglobulin or autoantibody production (B-cell mediated renal disease).  Some of the types of renal diseases encompassing the claim term “renal disorders” include but are not limited to: amyloidosis, toxic drugs, diabetic nephropathy, polycystic kidney disease, lupus nephritis, autoimmune nephritis, various genetic diseases, idiopathic tubulointerstitial disease, renal carcinoma and other structural abnormalities.
The specification teaches that a fusion protein comprising BCMA fused to an IgG Fc (BCMA-Ig)domain provides for therapeutic applications in lupus-like B- cell mediated diseases in two relevant animal models.  With respect to the kidney/renal system the specification teaches that administration of BCMA-hIgG1 to an female lupus-prone mice exhibiting moderate nephritis reduced the progression to severe nephritis in some mice (See and Example 13, Figure 15).  Additionally, in transgenic mice over expressing BAFF developed lymphocyte disorders and a phenotype similar to systemic lupus erythematosus and repeated administration of BCMA-hIgG1  reduced the development of renal disease in this autoimmune disease model as measured by protein in the urine (see  Example 11, Figure 12).  
The specification does not teach effective treatment using the soluble BCMA fragments having 51 or less amino acids in length.  These small peptides would likely have insufficient pharmacokinetic and pharmacodynamic profiles, as small peptides exhibit fast clearance times (e.g. minutes), metabolic instability, low permeability and limited tissue residence time to provide any therapeutic effect (Diao et al (Clin Pharmacokinet 52:855-868, 2013)). Small peptides are filtered by the kidneys and glomerular filtration and subsequence metabolism contribute to the elimination of many peptides (see abstract, page 855)  The specification does not teach any effective amount of these small soluble BCMA fragments in any animal model relevant to autoimmune-mediated renal disease.   As such, one skilled in the art would be unable to ascertain any effective dose at the time the invention was made and none is In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.  Here, the specification teaches a single renal disorder, lupus nephritis, that can be treated or progression can be ameliorated with administration of BCMA-IgFc.  Given the lack of data with respect to involvement of BlyS/BAFF with other renal disorders in the art at the time of the invention and the finding that correlation is not taught by the specification as filed, the specification as filed provides no further guidance to other renal disorders that might be effectively treated.  In view of the lack of teaching in the art and lack of general correlation of BlyS/BAFF with renal disorders as claimed, it would require undue experimentation to make and use the invention as broadly claimed.

Status of the Claims
Claims 22-28 stand rejected.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA DUFFY/Primary Examiner, Art Unit 1645